Citation Nr: 0109537	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to January 1946; he died in February 1989.  The 
appellant in this matter is his widow.

By December 1996 rating decision, the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision and of her right to 
appeal by a letter dated the following month, but a timely 
appeal was not filed. 

In July 1998, she submitted additional evidence, seeking to 
reopen her claim of service connection for the cause of the 
veteran's death.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Manila RO which again denied service connection for the cause 
of the veteran's death.  

It is noted that in a December 1999 Statement of the Case, 
the RO indicated that it had reopened the appellant's claim 
based on new and material evidence, but had determined that 
the preponderance of the evidence was against the claim.  The 
Board is not bound by the RO decision in this regard; rather, 
the Board is obligated by 38 U.S.C.A. §§ 5108, 7104(b) to 
address whether new and material evidence has been submitted 
prior to addressing the merits of this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet.  App. 268, 269-70 (1999) (per curiam).  Accordingly, the 
issue on appeal has been framed as set forth on the cover 
page of this decision.


FINDINGS OF FACT

1.  By December 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death; although the 
appellant was notified of this decision and of her procedural 
and appellate rights, she did not appeal within the 
applicable time period.

2.  Evidence received since the final December 1996 rating 
decision denying service connection for the cause of the 
veteran's death is cumulative, inherently incredible, or does 
not bear directly and substantially upon the subject matter 
under consideration, and thus does not provide a new factual 
basis on which to reopen the claim of service connection for 
the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1100 
(2000).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical and personnel records are 
negative for complaints or findings of a pulmonary disorder, 
including pulmonary tuberculosis or Koch's disease.  At his 
January 1946 military separation medical examination, his 
lungs and cardiovascular system were normal and a chest X-ray 
was negative.  On a January 1946 Affidavit for Philippine 
Army Personnel, it was noted that the veteran had incurred no 
wounds or illnesses during service.  

In April 1953, the veteran submitted a claim of service 
connection for pulmonary tuberculosis, claiming that he had 
developed the disease in November 1945.  On his application, 
he indicated that he had not been treated by any physician 
for his condition.  

In support of his claim, he submitted affidavits from two 
individuals who claimed to have served with the veteran.  
These individuals indicated that in November 1945, they 
observed him coughing and spitting blood, and that since that 
time, he had active pulmonary tuberculosis.  These 
individuals also claimed that "during our mobilization, we 
were not physically examined nor been required to submit 
ourselves for an x-ray examination."  

The veteran's claim of service connection for pulmonary 
tuberculosis was subsequently denied after he failed to 
submit additional evidence requested by the RO.  

A Republic of the Philippines Certificate of Death reflects 
that in February 1989, the veteran died at 65 years of age 
from cardiorespiratory arrest due to an antecedent cause of 
Koch's infection with effusion.  

In October 1997, the appellant submitted a claim of service 
connection for the cause of the veteran's death, stating that 
his death was due to service as he had developed malaria and 
abdominal pains a few months after his discharge from 
service.  

In support of her claim, she submitted a May 1994 
certification from Dolores R. Dulay, M.D., to the effect that 
the veteran had been under her treatment since February 1947.  
She stated that she diagnosed the veteran with malaria and 
peptic ulcer disease after he came to her clinic complaining 
of chill followed by fever and abdominal pains. 

Thereafter, the RO obtained treatment records pertaining to 
the veteran's terminal period of hospitalization.  These 
records show that the veteran was hospitalized in January 
1989 with complaints of occasional hemoptysis for the past 
month.  The assessment was Koch's pneumonia with pleural 
effusion.  A thoracotomy tube was inserted, but the veteran 
developed sudden apnea and died the following week.  The 
hospital indicated that it was unable to forward the 
veteran's X-ray results as they had been destroyed by Anay 
(white ants).  

By December 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision and of her procedural 
and appellate rights by January 1997 letter; she did not 
initiate an appeal within the applicable time period.  Thus, 
the December 1996 rating decision is final.

In July 1998, the appellant requested reopening of her claim.  
In support of her application, she submitted a June 1998 
certification from Dr. Dolores Dulay, indicating that the 
veteran had been under her care from April 7, 1946 to June 
30, 1948 for a cough and chill followed by fever and 
abdominal pain.  She stated that "I diagnosed his ailment as 
weak lungs (pulmonary T.B.), malaria, and peptic ulcers."  
She stated that the veteran was prescribed medicines used at 
that time and he returned to her clinic several times monthly 
for additional medication.  She also reported in that June 
1998 letter that "[h]e comes to my clinic every now & 
then."

In a later, June 1998 statement from Dr. Dulay, she indicated 
that, unfortunately, she was unable to furnish records of her 
treatment of the veteran "'cause all of my records from 
1946-1948 has been destroyed by rats."  She stated further 
that she had provided the certifications to the appellant 
from memory.

By October 1999 determination, the RO again denied service 
connection for the cause of the veteran's death.  The 
appellant appealed the RO determination, arguing that "my 
late husband has been treated diagnosed PTB in active duty."  
She further argued that "certifications of private physician 
are not thru memory but thru actual performance because said 
physician is our long time family physician."

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Also, if a veteran had 90 days or more of wartime service, 
and if pulmonary tuberculosis is manifested to a compensable 
degree within three years following discharge from service, 
it will be considered to have been incurred in service.  Id.  
However, a diagnosis of active pulmonary tuberculosis by a 
private physician on the basis of an examination, 
observation, or treatment will not accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinic, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

III.  Analysis

As set forth above, by December 1996 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  Although the appellant was notified of this decision 
and her procedural and appellate rights by January 1997 
letter, she did not timely appeal the decision.  Thus, it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The appellant now seeks to reopen her claim of service 
connection for the cause of the veteran's death.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," 
the Justus credibility rule does not apply.  Duran v. Brown, 
7 Vet. App. 216 (1994).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in December 1996.  As set forth above, this 
additional evidence consists of statements from the appellant 
and certifications of Dr. Dulay.  

With respect to the appellant's statements, the Board finds 
they are cumulative, redundant and reiterative of other 
statements previously considered by the RO at the time of the 
December 1996 rating decision.  Simply put, the current 
assertions contain essentially the same assertions as those 
considered by the RO in its prior decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Moreover, the Board notes that as the record does not 
establish that the appellant possesses a recognized degree of 
medical knowledge, she lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Thus, the appellant's 
statements are not new and material evidence and cannot serve 
to reopen the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

Regarding the certification from Dr. Dulay to the effect that 
she treated the veteran from April 7, 1946 to June 30, 1948 
for several diseases, including pulmonary tuberculosis, the 
Board finds that this evidence is not new and material to 
reopen the claim.  Dr. Dulay does not indicate that her 
findings of pulmonary tuberculosis were based on any 
clinical, X-ray or laboratory studies.  See 38 C.F.R. § 
3.374.  Thus, the Board finds that this evidence does not 
bear directly and substantially on the specific matter under 
consideration, namely, whether the claimed lung condition was 
incurred in or aggravated by service or was shown to a 
compensable degree by acceptable methods within the 
applicable presumptive period following service.  In view of 
the foregoing, this evidence is not material and cannot serve 
to reopen the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

In any event, the Board concludes that the presumption of 
credibility does not apply to Dr. Dulay's statements in that 
they are too inherently incredible.  The Court has made plain 
that the Board is not free to judge weight or credibility of 
evidence in circumstances such as these, except to the extent 
that it may determine certain evidence to be inherently 
incredible.  See Justus, 3 Vet. App. at 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, notwithstanding the 
inconsistencies vis-a-vis her prior statements, the Board 
notes that Dr. Dulay admits that her "certifications as of 
now" are all by memory (without benefit of treatment records 
to refresh her recollection) that she treated the veteran 50 
years earlier for pulmonary tuberculosis.  The Board finds it 
wholly incredible that Dr. Dulay is able to recall such 
detailed information about the veteran after so many years.  
The foregoing recollection also seems devoid of credibility 
in view of her rather curious statement on June 8, 1998, that 
"he comes to [the] clinic every now & then."  This despite 
the fact that the record very clearly demonstrates that the 
veteran died years earlier in February 1989.  

In any event, the Board also observes (as has the RO) that 
when the veteran filed his original claim of service 
connection for pulmonary tuberculosis in April 1953, he made 
no mention of Dr. Dulay, who the appellant now claims was his 
"long time family physician."  Rather, he affirmatively 
indicated that he had not been treated by any physician since 
his separation from service.  This casts further doubt on the 
credibility of Dr. Dulay's recent certification from memory.  

In summary, the Board finds that the additional evidence 
submitted by the appellant or otherwise associated with the 
claims folder since the last final December 1996 rating 
decision is either cumulative or inherently incredible, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has not been submitted and the claim of 
service connection for the cause of the veteran's death is 
not reopened.  38 C.F.R. § 3.156(a).

In reaching its decision, the Board has considered whether 
additional action is necessary pursuant to the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  However, that 
provision provides in pertinent part that the Secretary is 
not required to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  As set forth above, no such evidence has been 
submitted.  Moreover, the Board notes that the appellant has 
been repeatedly advised of the information or evidence not 
previously provided to VA that is necessary to substantiate 
the claim, but she has specifically identified no additional 
evidence which could serve to reopen her claim.  
Consequently, the Board sees no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating the claim and finds that no additional action 
is necessary under VCAA. 

ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

